Office Action Summary
This final office action is in response to the amendment of 3 May 2021.  Currently claims 1, 2 and 19-22 are pending.
Response to Arguments
The applicant’s arguments have been fully considered but they are not persuasive.

The applicant argues with respect to the 101 rejection:

    PNG
    media_image1.png
    363
    1378
    media_image1.png
    Greyscale

	The examiner respectfully disagrees.
	Receiving requests data including information “indicative of requests…” is merely the generic reception of data which can be processed mentally.  Furthermore the generic recitation of AI and application of analytics are similarly steps which can be performed mentally (For example, regression, which is a statistical technique that is broadly considered AI or machine learning, can be implemented manually to determine trends or associations between data elements).  Additionally, even though the claims recite a catalog in the context of cloud services, the generic processing of data recited 

	The applicant argues that paragraph 55 item iv provides adequate written description support for the AI and analytics claimed.
	The examiner respectfully disagrees.
	Paragraph 55 item iv recites:

    PNG
    media_image2.png
    412
    1412
    media_image2.png
    Greyscale

	This only provides verbatim support for the analytics and AI rules claimed.  It does not state what they are and does not disclosed how the applicant applied “analytics” and “AI rules” in order to solve the problem purported to be solved in updating a catalog.

	The applicant argues with respect to Claim 1 regarding the 103 rejection:

    PNG
    media_image3.png
    415
    1422
    media_image3.png
    Greyscale


	The applicant’s argument fails to comply with 37 CFR 1.111(b) because it amounts to a mere allegation of patentability without pointing out how the claim amendments distinguish over the cited references.  (The applicant argues in a similar fashion for claim 2).
	Nonetheless the references Florissi and Venkateswaran teach the newly amended limitations.  Florissi teaches how patterns can be extracted and noted from usage of the catalog.  Venkateswaran teaches applying analytics and AI rules (See Figure 2 on page 5) in order to update a catalog.  The obviousness of the claims is taught by the combination since the benefit of applying Venkateswaran to Florissi provides the benefit of identifying patterns in usage (i.e. requests) which then can be used to update the catalog (e.g. for example, if user’s request and utilize a particular combination of services, then using this pattern to update the catalog helps the service catalog better anticipate customer needs and ultimately improves customer satisfaction.  (Additionally these findings of fact also explains why the claims are not eligible.  The analysis of data to merely identify patterns in IT usage (even patterns in IT cloud usage) is similar to a merchant that observes customers purchasing certain items together (e.g. hotdogs and ketchup; or breakfast cereal and milk) and then decides to package these items together as an offering to better anticipate customer needs.)



  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2 and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of managing a service catalog without significantly more. The claim(s) recite(s) abstract idea steps of receiving catalog information, receiving request data, applying generic  analytics and artificial intelligence to generate a recommendation and updating the catalog with the updated information and are directed to an abstract idea which is a mental process. 
This judicial exception is not integrated into a practical application because the use of a generic computer (i.e. as per “computer implemented method”) for receiving and processing the data as claimed is merely implementing the abstract idea steps in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use generic computer components to receive, process and display data and thus do not provide an inventive concept in the claims.  The recitation of a DCUC (dynamic catalog update component) can be broadly interpreted to be merely a generic computer which implements the instructions.  Furthermore, the generic recitation of “artificial intelligence” also does not inherently require a computer but can simply be the application of a generic technique (such as simple regression) to identify patterns in the data.  
Dependent claims similarly recite:
Extracting information and repeating the above steps to optimize a second catalog (This is a mental step of gathering a particular kind of information and identifying a matching product to provide a customer.  This could be performed mentally by listening to a customer to gather information and using a catalog to identify a product which suits the customer needs.) (claim 2), 
 
(Claims 19-22 recite similar limitations although using generic computer elements and software which fails to make the claimed invention eligible).  
The claims recite the processing and analyzing of data.  The generic system implementation thus does not integrate the abstract idea into a practical application nor does it provide significantly more to make the abstract idea eligible.
 
The instant application is thus directed towards performing the mental process of how to configure a catalog of services.  The abstract idea steps could be performed mentally and/or using pencil and paper by someone who analyzing data to determine a catalog.  The claims recite generic hardware and computing techniques (e.g. machine learning, cognitive processing, advance analytics etc.) in order to implement this abstract idea.
Such activities are squarely within the realm of abstract ideas, like (1) the risk hedging in Bilski v. Kappas, 130 S. Ct. 3218 (2010); (2) the intermediated settlement in Alice, 573 U.S. at 220; (3) verifying credit card transactions in CyberSource, 654 F.3d 1366, 1370 (Fed. Cir. 2011); (4) guaranteeing transactions in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014); (5) distributing products over the Internet in

"transmitting information related to ….data plan[s]”" is also a building block of a market economy and, like risk hedging and intermediated settlement, is an "abstract idea" beyond the scope of§ 101. See Alice, 573 U.S. at 220.
See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d at 1372-73 ("[A] method that can be performed by human thought alone is merely an abstract idea and is not patent-eligible under§ 101."); see also In re Comiskey, 554 F.3d 967, 979 (Fed. Cir. 2009) ("[M]ental processes-or processes of human thinking-standing alone are not patentable even if they have practical application."); Gottschalkv. Benson, 409 U.S. 63, 67 (1972) ("Phenomena of nature, ... mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work" (emphasis added).).  Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. CyberSource, 654 F.3d at 1375 ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").

Since the claimed invention embodies an abstract idea whose embodiment on a

    
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 19-22 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 (claims 19 and 21 are similar) recites features which do not have adequate written description.  
These are:

    PNG
    media_image4.png
    244
    1384
    media_image4.png
    Greyscale

	The specification discusses the AI approaches as shown here from paragraph 17:

    PNG
    media_image5.png
    231
    903
    media_image5.png
    Greyscale
   
	Here AI, machine learning, cognitive processing are delineated as different techniques for performing the method step identified above (these differences are claimed also).  However the specification does not adequately describe how these approaches are used to solve the claimed problem of updating a service catalog.
	The specification further describes:

    PNG
    media_image6.png
    111
    907
    media_image6.png
    Greyscale
                
	However the machine logic being described here is not disclosed.
	

    PNG
    media_image7.png
    359
    900
    media_image7.png
    Greyscale

	However the “cognitive service pattern”, “machine learning”, “component that looks for patterns of usage” and “cognitive concepts with feedback loops” are not 

The specification does not actually disclose or describe what AI approach the applicants developed in order to modify a pattern in a catalog based on consumption data.  Merely stating the verbatim “machine learning” or “AI” (and other terms such as “cognitive processing” or “advanced analytics” merely provides verbatim support for how the inventors intended the function be performed.  Similarly saying a variety of AI techniques can be used fails to meet the applicant’s burden for providing an adequate written description to disclose how they solved the problem that the specification purports to solve.

The policy guideline for the rationale is explained in MPEP 2163:
The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.” (emphasis added)
st written description.  One is to show possession and the other is to disclose the “technologic knowledge” upon which a patent would be based.
Ascertaining the “technologic knowledge” of the invention is therefore necessary in order to determine whether the applicant has met the burden, set forth by the 112 1st paragraph statute, for adequate written description.
	Since the specification makes it clear that the invention can be performed on a variety of computing apparatus the technologic knowledge is rather contained in the algorithm or modelling approach for performing the claimed AI modification of a pattern for use in a catalog.   
	The MPEP in 2161 states: 
	“Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”
	The specification, while providing verbatim support for the “machine learning” or “AI” as described above, however fails to adequately describe the details for these elements in order to meet the applicant’s burden for disclosure under 112 1st paragraph (or 112 a).  Since the technologic knowledge of the invention is contained in how the how the inventor intended the function to be performed), the disclosure fails to provide adequate written description to meet the applicant's burden for 112 1st paragraph.  The function here being how the various claimed AI techniques were applied to determine the updating of a service catalog based on consumption data.
 
	Claims 2, 20 and 22 depend on claims 1, 19 and 22 and thus inherit the deficiency of their respective independent claims.
	 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Florissi US 10,791,063 (hereinafter Florissi) in view of 
“Fitness-aware containerization service leveraging machine learning”
S Venkateswaran, S Sarkar - IEEE Transactions on Services …, ©2018 - ieeexplore.ieee.org, (hereinafter Venkateswaran)

	Regarding Claim 1, Florissi teaches:
 	1. A computer-implemented method (CIM) comprising:
receiving an initial version of a first service catalog including information indicative of: (i) a plurality of information technology services for use in a for a first hybrid cloud characterized by an ITaaS (IT as a service) topology, 
column 11:

    PNG
    media_image8.png
    253
    524
    media_image8.png
    Greyscale

Here the yarn clusters are provided as IT services for use in a distributed cloud (i.e. the use of a cloud suggests IT as a service since the actual placement in the cloud is transparent to the user – the user is utilizing the cloud as a service; further the distributed nature of the YARN means that it is a topology).
Column 12:

    PNG
    media_image9.png
    142
    524
    media_image9.png
    Greyscale

Column 13:

    PNG
    media_image10.png
    182
    538
    media_image10.png
    Greyscale

The YARN clusters are in the catalog of cloud services. (see also column 12 line 64 – column 13 line 4)
(ii) a dynamic catalog update component (DCUC) that includes a cognitive service pattern identifier which allows the dynamic augmentation of a service catalog
Column 25
 
    PNG
    media_image11.png
    201
    525
    media_image11.png
    Greyscale


	column 13:
	
    PNG
    media_image10.png
    182
    538
    media_image10.png
    Greyscale

	The meta resources here are a plurality of IT services.
	Column 68:

    PNG
    media_image12.png
    231
    544
    media_image12.png
    Greyscale

	The soft metadata discussed here are patterns used to match resources with usages by users.
receiving a requests data set including information indicative of requests
dynamically received by the first service catalog to add, update or remove services in the first service catalog
	column 25
	
    PNG
    media_image11.png
    201
    525
    media_image11.png
    Greyscale

	Note from column 68 above that the usage of the catalog (including the query, add, delete and update) serves as patterns of usage for the catalog

	Florissi does not teach, however Venkateswaran teaches:
receiving a requests data set including information indicative of requests
dynamically received by the first service catalog to add, update or remove services in the first service catalog
	page 2 Figure 1:

    PNG
    media_image13.png
    442
    622
    media_image13.png
    Greyscale

	Consumption data is how the cloud services are being used.  The use of services is from a catalog as further discussed on page 2 column 2:
	
    PNG
    media_image14.png
    353
    633
    media_image14.png
    Greyscale

	See also page 1:
	
    PNG
    media_image15.png
    147
    616
    media_image15.png
    Greyscale

applying, by the pattern identifier of the DCUC of the first service catalog, data collection, analytics and artificial intelligence rules to generate a recommendation for making afirst update to the plurality of information technology services for use in the first hybrid cloud characterized by the ITaaS topology based, at least in part, on the requests data set; and
	page 5 Figure 2:

    PNG
    media_image16.png
    259
    998
    media_image16.png
    Greyscale

	The decision tree pruning here is using AI to modify (i.e. via pruning) a first pattern definition of services.  (Since the specification generically recites an “AI” technique and “machine learning” techniques being used”, the decision tree pruning of Venkateswaran broadly falls in both these categories.  Additionally this meets the limitations of data collection, i.e. since data is collected; analytics, i.e. since data is analyzed; and AI rules, i.e. since again applying pruning of a tree is application of AI rules to perform the claimed pruning)
making the first update to initial version of the first service catalog to obtain a first updated version of the first service catalog	
Page 8 column 2:

    PNG
    media_image17.png
    204
    614
    media_image17.png
    Greyscale

	The adaptive feedback replaces the initial pattern definition (i.e. “K” as above).

	Venkateswaran teaches a number of benefits which improve the experience of those using and providing services (page 1):
	
    PNG
    media_image18.png
    445
    625
    media_image18.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Florissi regarding tracking patterns of usage to have included the application of AI to determine and update a service catalog as taught by Venkateswaran because it would have provided the benefits (as discussed above) of improving the experiences of both the provider and consumer of IT services.


	Regarding Claim 2, Florissi teaches:
2. The CIM of claim 1 further comprising:
extracting non-confidential information from the first service catalog; and
	column 37
	
    PNG
    media_image19.png
    248
    526
    media_image19.png
    Greyscale

	Here the level of confidentiality (i.e. as per the anonymization) is used to determine what information can be extracted.
	Thus Florissi teaches determining a level of confidentiality (anonymization) in the usage of catalog services  (This suggests there are multiple levels, i.e. at least a first and a second of confidentiality in the service catalog usage and associated metadata usage patterns discussed above).  However Florissi does not teach, but Venkateswaran teaches
optimizing a second service catalog based, at least in part on the extracted nonconfidential information;
	As discussed above Venkateswaran teaches optimizing a service catalog based on extracted information (i.e. the patterns in Florissi).  Given that Florissi teaches 
 
	
	Claims 19-22 recite similar limitations to those addressed by the rejection of claims 1 and 2 above, and are therefore rejected under the same rationale.
	
	Furthermore regarding claim 19, Florissi teaches a set of storage devices (see column 3 line 50-55) and computer code (see column 10 line 15-20).

	Furthermore regarding claim 21, Florissi teaches a processor set (see column 2 line 19-21 and column 7 line 30-34), a set of storage devices (see column 3 line 50-55) and computer code (see column 10 line 15-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

    PNG
    media_image20.png
    380
    965
    media_image20.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571-272-6737.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




17 June 2021

/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623